Citation Nr: 1601322	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  09-23 037A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial compensable rating for sensorineural bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1967 to October 1970, and from August 1972 to October 1989.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. The rating decision granted service connection for bilateral sensorineural hearing loss at an evaluation of 0 percent disabling, effective March 19, 2007. 

The claims for entitlement to service connection for hypertension and peripheral neuropathy of the bilateral lower extremities are no longer on appeal because the benefits have been granted in full. A July 2014 rating decision granted service connection for hypertension previously rated as essential hypertension at an evaluation of 0 percent; and an August 2015 rating decision granted service connection for peripheral neuropathy of the lower left extremity at an evaluation of 20 percent and of the lower right extremity at an evaluation of 20 percent, effective May 8, 2015. In a January 2016 letter to VA, the representative clarified that the Veteran's claim for service connection for peripheral neuropathy was only of the lower extremities and that the Veteran's claim did not concern the upper extremities. Thus, the only remaining issue on appeal is the Veteran's claim for an initial compensable rating for sensorineural bilateral hearing loss, as listed on the title page of this decision.

On a VA Form 9 dated July 2009, the Veteran indicated that he did not want a Board hearing in connection with his appeal.

The record before the Board consists of the Veteran's electronic record known as Virtual VA/VBMS.


FINDING OF FACT

The Veteran's bilateral hearing loss has not been manifested by worse than Level I hearing in the left ear and Level I hearing in the right ear, according to 38 C.F.R. § 4.85, Table VI.


CONCLUSION OF LAW

The criteria for a compensable disability rating for a sensorineural bilateral hearing loss disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced duties to notify and assist claimants for VA benefits. Because service connection, an initial rating, and an effective date have been assigned to the Veteran's claim for entitlement to an initial compensable rating for sensorineural bilateral hearing loss, the notice requirements of the VCAA have been met. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations. VA audiological examinations were afforded to the Veteran in July 2008 and August 2015, and VA has received related treatment records. There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

On a July 2009 VA Form 9, the Veteran did not request a hearing before the Board; thus the material issue on appeal has been fully developed. 38 C.F.R. § 3.103(c)(2) (2015).






II. Increased Rating for Sensorineural Bilateral Hearing Loss

a. Applicable Laws and Regulations

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). As a result, a complete medical history of the Veteran is required for a ratings evaluation. This is in order to protect claimants against adverse decisions based on a single, incomplete, or inaccurate report and to enable VA to make a more precise evaluation. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Therefore, under 38 U.S.C.A. § 7104 (West 2014), Board decisions must be based on the entire record, with consideration of all the evidence. However, while the Board must review the entire record, the Board does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000). In addition to a review of the entire record, VA has a duty to acknowledge and consider all regulations which are potentially applicable, and to explain the reasons and bases for its conclusions. 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2014) ; 38 C.F.R. Part 4 (2015). Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015). When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7 (2015). 

Furthermore, when evaluating the record, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2015). VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event. Only when a preponderance of the evidence is against the claim is the claim is denied. 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Therefore, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, to evaluate the degree of disability from defective hearing, the Rating Schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness. 38 C.F.R. §§ 4.85, 4.87, Tables VI, VIa, VII. (2015). Organic impairment of hearing acuity is measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by a pure tone audiometry test in the frequencies of 1000, 2000, 3000, and 4000 cycles per second. See 38 C.F.R. § 4.85(a), (d) (2015). Ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry. See Lendenmann v. Principi, 3 Vet. App. 345 (1992). The schedular evaluations are intended to make proper allowance for improvement by hearing aids. 38 C.F.R. § 4.86 (2015).

Exceptional patterns of hearing impairment are rated under 38 C.F.R. § 4.86 (2015). Specifically, an exceptional pattern of hearing loss measures 55 decibels or more in each of the four specified frequencies (i.e. 1000, 2000, 3000, and 4000 Hertz), and hearing loss with a pure tone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz. 38 C.F.R. § 4.86(a),(b) (2015).

The Board further notes that the United States Court of Appeals for Veterans Claims has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report." Martinak, 21 Vet. App. at 455.

b. Schedular Analysis 

The Veteran filed a claim for compensation for his bilateral hearing loss disability in March 2007, and in September 2008 the RO granted service connection with a noncompensable evaluation. In October 2008 the Veteran filed a notice of disagreement contesting the noncompensable evaluation.

After carefully reviewing the evidence of record, the Board finds that the preponderance of the evidence is against a compensable rating for a sensorineural bilateral hearing loss disability. The evidence of record does not more nearly reflect the criteria for a compensable evaluation. 38 C.F.R. § 4.7 (2015).

The record reflects that the Veteran has had two audiological examinations, both yielding test results that correspond to noncompensable evaluations. At the Veteran's July 2008 VA examination, pure tone thresholds, in decibels, and Maryland CNC speech discrimination results were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg

 
RIGHT
15
20
55
65
39
96%
 
LEFT
10
20
55
55
35
96%
 

Applying 38 C.F.R. § 4.85, Table VI, to the above audiological findings, the Veteran has a numeric designation of I for his right ear and I for his left ear.  Application of 38 C.F.R. § 4.85, Table VII, results in a 0 percent disability evaluation.

At the Veteran's August 2015 VA examination, pure tone thresholds, in decibels, and Maryland CNC speech discrimination results were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg

 
RIGHT
15
30
60
75
45
96%
 
LEFT
10
30
65
75
45
96%
 

Applying 38 C.F.R. § 4.85, Table VI, to the above audiological findings, the Veteran has a numeric designation of I for his right ear and I for his left ear.  Application of 38 C.F.R. § 4.85, Table VII, results in a 0 percent disability evaluation.

The results from both VA examinations during the period on appeal indicate that a 0 percent disability evaluation is warranted. The pure tone threshold results from the VA examinations do not reflect an exceptional pattern of hearing loss as contemplated by 38 C.F.R. § 4.86(a) because the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is not 55 decibels or more; and as such, that provision is inapplicable. Additionally, an exceptional pattern of hearing loss as contemplated by 38 C.F.R. § 4.86(b) is not warranted as the documented pure tone thresholds for the Veteran are not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, and thus, neither Table VI or Table Via is applicable under this regulation. 38 C.F.R. § 4.86(b).

To the extent that the Veteran reports that his audio acuity is worse than evaluated, the Board has considered his statements. This evidence is both competent and credible in regard to reporting worsening hearing acuity. However, far more probative of the degree of the disability are the results of testing prepared by skilled professionals since the schedular criteria are predicated on audiological findings rather than subjective reports of severity of hearing loss. In essence, lay statements are of limited probative value. As a layperson, the Veteran is competent to report difficulty with his hearing; however, he is not competent to assign particular speech recognition scores or pure tone decibel reading to his current acuity problems. As indicated above, ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry. Therefore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.85, Diagnostic Code 6100, with respect to determining the severity of his service-connected bilateral hearing loss disability. See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Davidson v. Shinseki, 581 F.3d 1313 (2009). 

Accordingly, the claim for a compensable evaluation for hearing loss disability is denied. Absent a relative balance of the evidence, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49. The Board believes that a uniform disability evaluation is warranted. Because the disability has not met the criteria for a higher evaluation at any time during the appeal period, there is no basis for a staged rating. See Hart, 21 Vet. App. at 509.

c. Extraschedular Consideration

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance. See also VAOPGCPREC 6-96. However, the Board can address the matter of referral of a disability to appropriate VA officials for such consideration. 

Under the applicable criteria, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

As previously noted, in Martinak, the Court held that a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the examination to facilitate determinations regarding extraschedular consideration under 38 C.F.R. § 3.321(b). Unlike the rating schedule for hearing loss disability, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether an extraschedular rating is warranted. See Martinak, 21 Vet. App. at 455. In addition, even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination. 

The July 2008 and August 2015 VA examinations specifically addressed the functional effects caused by the Veteran's sensorineural bilateral hearing loss disability. First, the July 2008 VA examiner elicited information from the Veteran concerning the functional effects of his disability, noting "difficulty understanding in all listening situations. "Additionally, the August 2015 VA audiological examination, reported that the Veteran's hearing loss impacts ordinary conditions of his daily life, including ability to work. The Veteran further reported that he has "difficulty understanding conversational speech with his wife, particularly while in the car." Given the two examination reports, the Board finds that the VA examination reports are in compliance with Martinak, and that the evidence of record is sufficient for the Board to consider whether referral for an extraschedular rating is warranted under 38 C.F.R. § 3.321(b).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture involves factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected bilateral hearing loss disability is inadequate. In this case the Veteran at the VA examinations complained of having difficulty in conversations because he cannot hear what is being said, especially when there is background noise, such as in the car. Such problem is contemplated in the rating criteria. See Martinak, 21 Vet. App. at 453-54. 

With regard to the Veteran's difficulties hearing in situations with background noise, the Board notes that the regulations that designate decibel loss and speech discrimination for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability. In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86. In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999. See 64 Fed. Reg. 25206 (May 11, 1999). In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids. VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment. Accordingly, a different table of decibel threshold requirements was established (i.e., Table VIA), with the intended effect being to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting. 59 Fed. Reg. 17295 (April 12, 1994). Those certain patterns of impairment are specifically laid out in the schedule, and as explained above, this Veteran's hearing thresholds do not qualify. Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria. Thus, the Board finds that the schedular rating criteria adequately contemplate the Veteran's symptomatology, and that a remand to the RO for referral of this issue for consideration of an extraschedular evaluation is not warranted. 

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot. Regardless, the Board observes that, even if the available schedular evaluation for the Veteran's hearing loss disability were inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms," nor does he contend that he does. "Governing norms" is defined in 38 C.F.R. § 3.321(b) as "[a] finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards." While the Veteran notes interferences with occupation and daily life in that he has trouble hearing in conversations, these symptoms and effects are neither exceptional nor unusual. No periods of hospitalization are noted as a result of this disability.

In short, there is nothing in the record to indicate that the Veteran's service-connected hearing loss disability causes impairment with ordinary conditions of daily life over and above that which is contemplated in the assigned schedular rating. The Board, therefore, has determined that the manifestations of the disability are contemplated by the schedular criteria governing hearing loss disability, and the referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. See Thun, 22 Vet. App. 111.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009). In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. In this case, the Veteran has not argued and the record does not otherwise reflect that his service-connected bilateral hearing loss disability renders him unemployable. In fact, the August 2015 examination states that the Veteran reports working in maintenance of AC units. Accordingly, the Board concludes that a claim for TDIU has not been raised.

	(CONTINUED ON NEXT PAGE)









ORDER

Entitlement to an initial compensable rating for sensorineural bilateral hearing loss is denied.



______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


